Citation Nr: 0309401	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-05 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand fracture injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.  Service in Vietnam is indicated by the 
evidence of record.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions issued in June 1998 and 
January 1999 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

Other issue not on appeal

The appeal presently before the Board has been perfected as 
to the issues of service connection for the right hand 
fracture injury and PTSD, as set forth on the title page.  
The veteran has not perfected an appeal to the Board as to 
any other claims, to include a claim filed in February 1999 
seeking entitlement to service connection for insomnia as a 
condition separate and distinct from PTSD.  The record shows 
that the RO denied this claim by rating decision in March 
1999.  Following the timely filing of a notice of 
disagreement in April 1999 and issuance of a supplemental 
statement of the case in August 1999, the veteran did not 
thereafter perfect an appeal by filing a VA Form 9, 
substantive appeal, or equivalent document.  No additional 
statement was received by the veteran within the remainder of 
the one-year appeal period following issuance of the August 
1999 supplemental statement of the case which can be 
construed as expressing an intent to perfect an appeal as to 
the insomnia claim.

The Board may only exercise jurisdiction over an issue after 
a veteran-claimant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105, a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA]; see also 38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).  
Accordingly, the only issues on appeal are the two issues 
listed on the title page of this decision.

REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order for the following reasons.

Veterans Claims Assistance Act of 2000

The Board must remand this case to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107].  The issues currently on appeal were was 
pending as of the date of passage of this law, November 9, 
2000.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
[where law/regulation changes after claim has been filed, but 
before administrative or judicial appeal process has 
concluded, version most favorable to claimant should apply].

The United States Court of Appeals for Veterans Claims (the 
Court) has held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
law's enactment, and that concerns of fundamental fairness 
and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority (the Board and RO).  See Holliday v. Principi, 14 
Vet. App. 280 (2001), mot. for recons. denied, 14 Vet. App. 
327 (per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  

The Court in Holliday stated that even assuming that it could 
divine in the first instance on the particular facts of a 
particular case that no amount of additional evidence could 
change an adverse outcome, it could not obviate in the first 
instance the requirement for VA to provide notice to the 
claimant as to what was required for a claim to be successful 
under the VCAA's newly-created duty-to-notify provisions, 38 
U.S.C. §§ 5102(b), 5103(a).  Id; see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) [when VA receives 
substantially complete application for benefits, it has 
obligation to notify claimant of any information and medical 
or lay evidence necessary to substantiate the claim].

In this case, the RO has not provided the veteran notice of 
the changes in the law enacted by the VCAA.  A recent 
decision of the U. S. Court of Appeals for the Federal 
Circuit held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
The Board must therefore remand the veteran's case to the RO 
because the record does not show that he was provided notice 
under the VCAA and the Board is without authority to do so.

Additional development - right hand fracture injury claim

In addition to redefining VA's obligations with respect to 
the duty to notify and the duty to assist, the VCAA 
eliminated the concept of a well-grounded claim.  In this 
case, the veteran's claim of entitlement to service 
connection for residuals of a right hand injury was most 
recently denied by the RO as not well grounded by 
supplemental statement of the case in August 1999.  The 
veteran's claim must therefore be readjudicated at the RO 
level.  See Luyster v. Gober, 14 Vet. App. 186 (2000) 
[holding that the VCAA is applicable to claims denied as not 
well grounded].

Additional development - PTSD claim

In addition to providing adequate notice and assistance under 
the VCAA, the Board finds that additional development of the 
veteran's PTSD claim, described in the paragraphs immediately 
below, is required in order to properly adjudicate the claim.



Regulatory amendment

The Board notes that the regulation governing the award of 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended in June 1999.  See 64 Fed. Reg. 32807 (June 18, 
1999).  The new version of the regulation is effective from 
March 7, 1997, and hence, the revised version must be 
considered.  This has not been done in this case, to include 
when the RO readjudicated the claim by supplemental statement 
of the case in July 2002.  

Of significance here is the change to section 3.304(f) which 
eliminated the requirement for a "clear diagnosis" of PTSD 
and replaced it with the criteria that an award of service 
connection depended on whether there was medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), which the Board observes is a reference to a 
diagnosis made on the criteria set forth in the DSM-IV.  In 
its decisions issued with this appeal, the RO applied the now 
obsolete "clear diagnosis" standard.

The veteran was previously examined for compensation purposes 
in August 1998, over five years ago.  In light of the above-
cited regulatory change, the Board believes that the RO 
should have the veteran re-examined by VA in order to 
determine whether he has a DSM-IV diagnosis of PTSD based on 
his reported stressors and a complete review of all the 
evidence in the claims file.    

Evidentiary development

(a)  Medical records:  The evidence of record shows that the 
veteran claimed he received counseling at the Vet Center in 
Lincoln Park, Michigan in 1986.  See Report of Contact, VA 
Form 119, dated February 18, 1999.  It does not appear that 
the RO attempted to develop evidence from this source.  

Additionally, the record shows that a hospital discharge 
summary for an admission to the Wade Park-VA Medical Center 
(VAMC) on January 12, 1998 was not prepared at the time the 
RO requested a copy of the summary.  See AMIE New Request 
Report, dated May 20, 1998, of record.  It also appears that 
the veteran was hospitalized in the domiciliary of the 
Brecksville-VAMC and discharged from that facility on August 
5, 1998.  Records of that hospitalization should be obtained 
and associated with the veteran's VA claims folder.  

In addition to the above, the veteran was denied disability 
benefits from the Social Security Administration (SSA) in 
June 1997.  Although it is not clear whether VA has all of 
his medical records which might have been considered by the 
SSA in connection with the denial of benefits, the Court has 
held that the duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
disability compensation benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO 
should contact the SSA for the purpose of obtaining any 
medical records considered by the SSA in its June 1997 
decision.

(b) Stressor development:  The veteran contends that the RO 
did not adequately develop his claim with respect to his 
claim that he was assigned to the 534th Transportation 
Company at Long Bhin Post prior to the date indicated on his 
service personnel records.  He claims he was with this unit 
on August 1, 1969, and that pay records will verify this 
alleged fact.  The aforementioned personnel records on file 
state that he did not begin his duty assignment with the 
534th until August 28, 1969.  The verification of the 
veteran's start-date with this unit is critical, as documents 
in the file reflect that certain stressor-type incidents 
occurred between the time the veteran claims he was with the 
534th and when his personnel records say he began his duty 
assignment.  He also claims that operations reports for the 
534th Transportation Company will verify that he checked out 
various weapons (M-60, M-79 and M-16) during his tour of duty 
with this outfit, supporting his claim that he was required 
to participate in combat support operations in addition to 
his regular duties as an information specialist.

The veteran also claims that the RO did not take sufficient 
action to verify his claim that he was assigned to a military 
funeral detail while stationed in Minnesota in 1968.  He 
claims that he was required to photograph these events in 
connection with his duties and that this activity was very 
stressful for him.  Service personnel records on file show 
that he was stationed at an Air Force base in Minnesota in 
1968, but there are no official records indicating whether, 
in fact, he was assigned to a funeral detail.

In light of the above, the Board believes the additional 
stressor-verification efforts should be undertaken.  The 
Board notes that precedent holdings of the Court provide 
specific guidance for the adjudication of PTSD claims where 
stressor verification is at issue.  See Suozzi v. Brown, 10 
Vet. App. 307 (1997); see also Pentecost v. Principi, 16 Vet. 
App. 124 (2002) and Moreau v. Brown, 9 Vet. App. 389 (1996).

For the reasons set forth above, this case is REMANDED to the 
RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed, including providing the 
veteran with written notice of the 
evidence, if any, the veteran is expected 
to provide in support of the claims on 
appeal and the evidence, if any, that the 
RO will obtain for him.

2.  In addition, the RO should contact 
the veteran and inform him that may 
submit any other corroborating evidence 
he may have pertaining to alleged 
stressors experienced during his military 
service, both combat and non-combat 
related.  If additional information 
concerning stressors is received from the 
veteran, appropriate action should be 
taken by the RO to verify such stressors.

3.  To the extent possible, the RO should 
attempt to verify the veteran's claim 
that he was assigned to the 534th 
Transportation Company at Long Bhin Post 
prior to August 28, 1969, and that while 
stationed with this unit, he checked out 
various weapons in connection with combat 
support operations he allegedly 
participated in.  In this regard, the RO 
should attempt to obtain pay records and 
operations reports from the 535th 
Transportation Co. that he alleges will 
corroborate his claim.  Further, the RO 
should attempt to obtain any additional 
military records from appropriate sources 
to verify the veteran's claim that he was 
assigned to duties as a military funerals 
photographer while stationed at an Air 
Force base in Minnesota in 1968.

4.  With the veteran's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder, to include records relevant to 
counseling treatment in 1986 at the 
Lincoln Park-Vet Center and hospital 
discharge summary reports prepared in 
connection with the veteran's 
hospitalizations in 1998 at the Wade Park 
and Brecksville VAMCs, as noted above.  
If any of the above records are not 
available, the RO should notify the 
veteran of the records it was unable to 
obtain and allow him the opportunity to 
submit such records.

5.  The RO should contact the SSA for the 
purpose of obtaining any medical records 
from that agency that pertain to a June 
1997 decision that denied disability 
benefits to the veteran.  

6.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the diagnoses of any 
psychiatric disorders that are present.  
The claims file must be provided to the 
examiner prior to the examination.  A 
multi-axial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether the alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current PTSD-symptomatology and the in-
service stressor found to be established 
by the record and found sufficient to 
produce PTSD by the examiner.

7.  After completion of the above, the RO 
should readjudicate the issues on appeal.  
If any benefit sought on appeal remains 
denied, the RO should provide the veteran 
and his representative an adequate 
supplemental statement of the case.  The 
RO should then allow the veteran an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


